235 F.2d 22
98 U.S.App.D.C. 263, 109 U.S.P.Q. 451
Aubrey L. JONES, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13050.
United States Court of Appeals District of Columbia Circuit.
Argued May 23, 1956.Decided June 7, 1956.

Mr. J. Warren Kinney, Jr., Cincinnati, Ohio, of the bar of the Supreme Court of Ohio, pro hac vice, by special leave of Court, with whom Mr. James W. Dent, Washington, D.C., was on the brief, for appellant.
Mr. Clarence W. Moore, Solicitor, United States Patent Office, for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
This appeal is from a judgment for the defendant in a suit to obtain a patent.  35 U.S.C. § 145 (1952), R.S. 4915.


2
We find no error affecting substantial rights.


3
Affirmed.